Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 09/20/2021.
Claims 1-20 are currently pending and have been examined in this application.

	
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Here, the Abstract length is over 150 words. Appropriate correction is required.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by Applicant on 02/17/2022. Due to the excessively lengthy Information Disclosure Statement submitted by Applicant, the examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is respectfully required to comply with this statement for any non-English language 
documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receiving a request from a user, the request comprising:(1) an order list of one or more items; and (2) a delivery address for a delivery of the one or more items of the order list to the user; 
determining, using a regression analysis, an estimated order collection time for a collection of the one or more items of the order list by at least one collector, wherein the regression analysis uses: one or more independent variables affecting the estimated order collection time; respective coefficients of each respective independent variable of the one or more independent variables affecting the estimated order collection time; and 
a constant applicable to the at least one collector; 
continuously monitoring a respective location of each respective delivery driver of one or more delivery drivers of at least one delivery service; 
continuously determining a respective estimated order pickup time for each respective delivery driver of the one or more delivery drivers of the at least one delivery service using the respective location of each respective delivery driver of the one or more delivery drivers of the at least one delivery service; and 
when a first estimated order pickup time for a first delivery driver of the one or more delivery drivers is approximately equal to the estimated order collection time, instructing the first delivery driver of the one or more delivery drivers to pick up the one or more items and deliver the one or more items to the delivery address.

The limitations under the broadest reasonable interpretation covers Methods of Organizing Human Activities but for the recitation of generic computer components (e.g. a processor and crm). For example, receiving an order and determining an estimated order collection time for a collection of items and driver pickup are related to commercial interactions (e.g. sales activities).  Additionally, the limitations encompass Mathematical Concepts related to mathematical calculations for determining order collection time.  Accordingly, the claim recites an abstract ideas of Methods of Organizing Human Activity and Mathematical Concepts. 
Independent Claim 11 substantially recites the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claims 2-3 are directed to regression analysis, Claim 4 is directed to collector device data, Claim 5 is directed to determining estimated order pickup time, Claim 6 is directed to instructing the delivery driver, Claim 7 is directed monitoring driver location, Claim 8 is directed to regression analysis, Claim 9 is directed transmitting delivery driver info, Claim 10 is directed to driver information. Claims 12-20 substantially recite the subject matter of Claims 2-10 and encompass the same abstract concepts. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claims 1 and Claim 11 recites the additional elements of one or more processors, one or more non-transitory storage devices. Claims 2 and 12 recite the additional elements  a collector device and Claims 6 and 16 recite the additional elements of a delivery driver electronic device. These are generic computer components recited at high level of generality as performing generic computer functions.
For instance, the steps of receiving an order request and continuously monitoring a driver location is data gathering activity (e.g. extra-solution activity). The steps of determining an estimated order collection time is data analysis involving mathematical operations. The steps of determining an estimated order pickup time and when the first estimated order pickup time is approximately equal to the estimated order collection time instructing the driver to pickup items involves data analysis and comparison. The instructing aspects is interpreted as receiving a message which is data transmission (e.g. extra-solution activity).  Regarding Claims 2 and 6 involve sending and receiving data from electronic devices (e.g. extra-solution activity).
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor and CRM). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Thus,  claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of (e.g. processor and crm)  are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of receiving a request from a user (order), continuously monitoring a respective location and instructing a delivery driver are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.

The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 claim are not patent eligible.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7, 12 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Antonellis (US 2004/0210621) in view of Harris et al. (US 2015/0278759) further in view of Rademaker (US 2016/0247113).
Claim 1:
Antonellis discloses:
A system comprising: one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform: (see at least ¶0047, a computer with a processor and data storage device)
receiving a request from a user, the request comprising: (1) an order list of one or more items; and (2) a delivery address for a delivery of the one or more items of the order list to the user; (see at least ¶0048, a customer placing an order; see also ¶0050, order shall mean a request for one or more goods or services; see also ¶0174, delivery address; see also ¶0169)
continuously monitoring a respective location of each respective delivery driver of one or more delivery drivers of at least one delivery service; (see at least ¶0166, receiving location of the delivery person; see also ¶0167-¶0168, delivery driver locations; see also ¶0170-¶0171, location tracking for delivery driver)
when a first estimated order pickup time for a first delivery driver of the one or more delivery drivers is approximately equal to the estimated order collection time, instructing the first delivery driver of the one or more delivery drivers to pick up the one or more items and deliver the one or more items to the delivery address.  (see at least ¶0165-¶0169, receiving a location of a delivery person, predicting when at least one delivery person will arrive at the establishments based on the locations of one or more drivers, assigning the order to the delivery person and scheduling completion of the preparation of the order to coincide with the arrival of the delivery person at the establishment; see also ¶0169, order assignment is communicated to a driver)
While Antonellis discloses the above limitations, Antonellis does not explicitly disclose the following limitations; however, Harris does disclose:
continuously determining a respective estimated order pickup time for each respective delivery driver of the one or more delivery drivers of the at least one delivery service using the respective location of each respective delivery driver of the one or more delivery drivers of the at least one delivery service; and  (see at least ¶0165-¶0169, receiving a location of a delivery person, predicting when at least one delivery person will arrive at the establishments based on the locations of one or more drivers, assigning the order to the delivery person and scheduling completion of the preparation of the order to coincide with the arrival of the delivery person at the establishment; see also ¶0169, order assignment is communicated to a driver)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the order and delivery optimization of Antonellis with the real-time monitoring of pickup and delivery times of Harris to provide the ability to monitor delivery and pickup in real time as well third party transportation services for optimal scheduling and dispatching of delivery services (see ¶0004).    
While Antonellis and Harris disclose the above limitations and Antonellis further discloses using predicted or actual availability of resource data (see ¶0094-¶0095), neither explicitly disclose the following limitations; however, Rademaker does disclose:
determining, using a regression analysis, an estimated order collection time for a collection of the one or more items of the order list by at least one collector, wherein the regression analysis uses: one or more independent variables affecting the estimated order collection time; respective coefficients of each respective independent variable of the one or more independent variables affecting the estimated order collection time; and a constant applicable to the at least one collector; (see at least ¶0063, use machine learning techniques to determine preparation times based on factors including a pace of kitchen on a given day, an amount of pending orders, a general time of day, historical employee performance, etc. )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the order and delivery optimization of Antonellis and the real-time monitoring of pickup and delivery times of Harris with the determination of preparation time using machine learning of Rademaker to provide for better accuracy in determining a predicted preparation time (see ¶0063).

Claim 2:
While Antonellis, Harris and Rademaker disclose claim 1 and Antonellis further discloses an employee is associated with a wearable device (see ¶0069), neither Antonellis nor Harris explicitly disclose the following limitation; however, Rakemaker does disclose:
wherein the regression analysis uses collector device data from at least one collector electronic device of the at least one collector.  (see at least ¶0028, wearable employee device)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the order and delivery optimization of Antonellis and the real-time monitoring of pickup and delivery times of Harris with the determination of preparation time using machine learning of Rademaker to provide for better accuracy in determining a predicted preparation time (see ¶0063).

Claim 5:
Antonellis, Harris and Rademaker disclose claim 1. Antonellis further discloses:
wherein continuously determining the respective estimated order pickup time for each respective delivery driver comprises: continuously determining, in real time, the respective estimated order pickup time for each respective delivery driver of the one or more delivery drivers of the at least one delivery service using the respective location of each respective delivery driver of the one or more delivery drivers of the at least one delivery service.  (see at least ¶0165-¶0169, receiving a location of a delivery person, predicting when at least one delivery person will arrive at the establishments based on the locations of one or more drivers, assigning the order to the delivery person and scheduling completion of the preparation of the order to coincide with the arrival of the delivery person at the establishment; see at least ¶0170, gps location of driver),

Claim 6:
Antonellis, Harris and Rademaker disclose claim 1. Antonellis further discloses:
wherein instructing the first delivery driver of the one or more delivery drivers to pick up the one or more items and deliver the one or more items to the delivery address comprises: facilitating displaying, on a first delivery driver electronic device of the first delivery driver, a delivery request to the first delivery driver of the one or more delivery drivers instructing the first delivery driver of the one or more delivery drivers to pick up the one or more items and deliver the one or more items to the delivery address.  (see at least ¶0165-¶0169, receiving a location of a delivery person, predicting when at least one delivery person will arrive at the establishments based on the locations of one or more drivers, assigning the order to the delivery person and scheduling completion of the preparation of the order to coincide with the arrival of the delivery person at the establishment; see also ¶0168, order assignment and notification to driver; see also ¶0169, order assignment is communicated to a driver)

Claim 7:
Antonellis, Harris and Rademaker disclose claim 1. Antonellis further discloses:
wherein continuously monitoring the respective location of each respective delivery driver comprises: receiving the respective location of each respective delivery driver of the one or more delivery drivers of the at least one delivery service from delivery driver electronic devices of the one or more delivery drivers at predetermined time intervals.  (see at least ¶0170-¶0171, delivery driver location from a device (in car, wearable, etch))

Claims 12, 15-17 for a method substantially recites the subject matter of Claims 2, 5-7 for a system and are rejected based on the same rationale.

Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Antonellis (US 2004/0210621) in view of Harris et al. (US 2015/0278759) further in view of Rademaker (US 2016/0247113) further in view of Bloom (US 2006/0020366).
Claim 4:
While Antonellis, Harris and Rademaker disclose claim 2 and Antonellis further discloses an employee is associated with a wearable device (see ¶0069), neither explicitly disclose the following limitation; however, Bloom does disclose: 
wherein the collector device data comprises at least one of a quantity of ambient temperature items in the order list, a quantity of chilled items in the order list, or a quantity of frozen items in the order list.  (see at least ¶0162, a worker with a barcode scanner retrieves order records including information such as customer id, temperature code, quantity of item)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the order and delivery optimization of Antonellis, the real-time monitoring of pickup and delivery times of Harris and the determination of preparation time using machine learning of Rademaker with the order record retrieval of Bloom to facilitate order packaging and fulfillment (see Abstract).
Claim 14 for a method substantially recites the subject matter of Claim 4 and is rejected based on the same rationale.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Antonellis (US 2004/0210621) in view of Harris et al. (US 2015/0278759) further in view of Rademaker (US 2016/0247113) further in view of Mueller et al. (US 2017/0124511)
Claim 9:
While Antonellis, Harris and Rademaker disclose claim 1, neither explicitly disclose the following limitations; however, Mueller does disclose:
wherein the computing instructions are further configured to perform: transmitting first delivery driver information to the user, the first delivery driver information comprising one or more of:(1) a name of the first delivery driver; (2) vehicle make and model information for a vehicle being driven by the first delivery driver; (3) an estimated arrival time of the first delivery driver at the delivery address; or (4) tracking information for the first delivery driver.  (see at least ¶0143, associate obtains shipment information such as driver’s details and expected time of arrival; see also ¶0227, a message can identify the name of the driver and/or carrier; see also ¶0117)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the order and delivery optimization of Antonellis, the real-time monitoring of pickup and delivery times of Harris and the determination of preparation time using machine learning of Rademaker with the RFS message functionality of Mueller to facilitate an automated online purchasing, order routing and delivery through more efficient communications between retail associates, carriers and customers (see ¶0002 and ¶0008).

Claim 10:
While Antonellis, Harris and Rademaker disclose claim 1, neither explicitly disclose the following limitations; however, Mueller does disclose:
wherein the computing instructions are further configured to perform: transmitting first delivery driver information to the at least one collector, the first delivery driver information comprising one or more of:(1) a name of the first delivery driver; (2) vehicle make and model information for a vehicle being driven by the first delivery driver; (3) an estimated arrival time of the first delivery driver at the delivery address; or (4) tracking information for the first delivery driver.  (see at least ¶0143, associate obtains shipment information such as driver’s details and expected time of arrival; see also ¶0227, a message can identify the name of the driver and/or carrier; see also ¶0117)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the order and delivery optimization of Antonellis, the real-time monitoring of pickup and delivery times of Harris and the determination of preparation time using machine learning of Rademaker with the RFS message functionality of Mueller to facilitate an automated online purchasing, order routing and delivery through more efficient communications between retail associates, carriers and customers (see ¶0002 and ¶0008).
	
	Claims 19 and 20 for a method substantially recites the subject matter of Claims 9 and 10 for a system and are rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Goja (US 2018/0349861) discloses providing notifications to assigned delivery driver when items are ready for pickup including providing estimated time for pickup.
Frehn et al. (US 2017/0024789) disclose an ordering platform for queuing orders and determining average or maximum time for a worker to complete a food order.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683